J-S33030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY MOMENT                             :
                                               :
                       Appellant               :   No. 3248 EDA 2019

        Appeal from the Judgment of Sentence Entered October 15, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0007510-2016


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                                 FILED JULY 31, 2020

        Timothy Moment (Appellant) appeals from the judgment of sentence

imposed following his conviction of possession of a prohibited offensive

weapon.1 Additionally, Appellant’s counsel (Counsel), seeks to withdraw from

representation pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Upon review,

we grant Counsel’s petition to withdraw and affirm Appellant’s judgment of

sentence.

        The trial court provided the following summary:

             After a jury trial[, Appellant] was found guilty of possessing
        a prohibited offensive weapon. . . . Briefly, the evidence at trial
        demonstrated that on October 29, 2016[,] police officers
        responded to a disorderly conduct call in Upper Darby,
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 908(a).
J-S33030-20


      Pennsylvania. When [Appellant], who was the subject of the call,
      was placed in custody a spring-loaded knife with metal knuckles
      attached [(the knife)] was removed from his back pocket. [On
      October 15, 2019[, Appellant] was sentenced [to] time served (24
      days) to twelve months of incarceration.]

Trial Court Opinion, 12/11/19, at 1 (footnote omitted).

      Appellant appealed. In lieu of filing a Rule 1925(b) statement, Counsel

filed a statement of intent to file an Anders brief pursuant to Pennsylvania

Rule of Appellate Procedure 1925(c)(4); the trial court filed its Rule 1925(a)

opinion on December 11, 2019.

      On March 5, 2020, Counsel filed an Anders brief, in which he argues

that Appellant’s appeal is frivolous and requests permission from this Court to

withdraw as counsel. Appellant did not file a response to Counsel’s Anders

brief or raise any additional claims.

      At the outset, we note the particular mandates that counsel seeking to

withdraw pursuant to Anders must follow.           These mandates and the

significant protection they provide arise because a criminal defendant has a

constitutional right to a direct appeal and to counsel on that appeal.

Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007). We have

summarized the requirements as follows:

      Direct appeal counsel seeking to withdraw under Anders must file
      a petition averring that, after a conscientious examination of the
      record, counsel finds the appeal to be wholly frivolous. Counsel
      must also file an Anders brief setting forth issues that might
      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof.

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to

                                        -2-
J-S33030-20


         retain new counsel, proceed pro se or raise any additional points
         worthy of this Court’s attention.

         If counsel does not fulfill the aforesaid technical requirements of
         Anders, this Court will deny the petition to withdraw and remand
         the case with appropriate instructions (e.g., directing counsel
         either to comply with Anders or file an advocate’s brief on
         Appellant’s behalf).

Id. (citations omitted).

         Additionally, there are requirements as to the content of an Anders

brief:

         [T]he Anders brief that accompanies court-appointed counsel’s
         petition to withdraw … must: (1) provide a summary of the
         procedural history and facts, with citations to the record; (2) refer
         to anything in the record that counsel believes arguably supports
         the appeal; (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding that the
         appeal is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that have
         led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. When faced with a purported Anders brief, we

may not review the merits of the underlying issues without first deciding

whether      counsel    has   properly    requested    permission    to   withdraw.

Commonwealth v. Wimbush, 951 A.2d 379, 382 (Pa. Super. 2008) (citation

omitted). If counsel has satisfied the above requirements, it is this Court’s

duty to review the trial court proceedings to determine whether there are any

other non-frivolous issues that the appellant could raise on appeal.

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).




                                         -3-
J-S33030-20



      Instantly, we conclude that Counsel has complied with the requirements

of Anders. Counsel filed a petition with this Court stating that after reviewing

the record, he finds this appeal to be wholly frivolous. Petition to Withdraw

as Counsel, 3/5/20, ¶ 3.     In conformance with Santiago, Counsel’s brief

includes summaries of the facts and procedural history of the case, and

discusses the issues he believes might arguably support Appellant’s appeal.

See Anders Brief at 6-10. Counsel’s brief sets forth his conclusion that the

appeal is frivolous and includes citation to relevant authority. Id. Finally,

Counsel has attached to his petition to withdraw the letter he sent to

Appellant, which enclosed Counsel’s petition and Anders brief. Petition to

Withdraw as Counsel, 3/5/20, Ex. A. Counsel’s letter advised Appellant of his

right to proceed pro se or with private counsel, and to raise any additional

issues that he deems worthy of this Court’s consideration.       Id.   We thus

proceed to review the merits of Appellant’s claims.

      Counsel’s Anders brief raises a single issue for review:

      I) WHETHER THE EVIDENCE WAS SUFFICIENT TO CONVICT
      APPELLANT OF THE CRIME OF POSSESSION OF A PROHIBITED
      OFFENSIVE WEAPON WHERE THE TRIAL RECORD ESTABLISHES,
      BY A PREPONDERANCE OF THE EVIDENCE, THE VALID DEFENSE
      THAT THE WEAPON IN QUESTION WAS POSSESSED BY
      APPELLANT ONLY BRIEFLY[?]

Anders Brief at 5 (italics omitted).

      Appellant challenges the sufficiency of the evidence supporting his

conviction for possession of a prohibited offensive weapon.        Specifically,

Appellant argues “that the evidence was insufficient to convict him of the crime


                                       -4-
J-S33030-20



because, as he testified at trial, he only found the knife the day before and his

sole intent was to sell it rather than employ it in an unlawful fashion[.]”

Anders Brief at 8 (citation to notes of testimony omitted).

      We begin with our relevant standard of review:

          The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for [that
      of] the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the trier
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Leaner, 202 A.3d 749, 768 (Pa. Super. 2019) (citation

omitted). To reiterate, the jury, as the trier of fact—while passing on the

credibility of the witnesses and the weight of the evidence—is free to believe

all, part, or none of the evidence. Commonwealth v. Melvin, 103 A.3d 1,

39 (Pa. Super. 2014) (citation omitted). In conducting review, the appellate

court may not weigh the evidence and substitute its judgment for the fact-

finder. Id. at 39-40.



                                      -5-
J-S33030-20


      The relevant portion of the prohibited offensive weapon statute

provides:

      (a) Offense defined.--A person commits a misdemeanor of the
      first degree if, except as authorized by law, he . . . possesses any
      offensive weapon.

      (b) Exceptions.--

            (1) It is a defense under this section for the defendant
            to prove by a preponderance of the evidence . . . that
            he possessed it briefly in consequence of having found
            it or taken it from an aggressor, or under
            circumstances similarly negativing any intent or
            likelihood that the weapon would be used unlawfully.

18 Pa.C.S.A. § 908(a), (b)(1). For purposes of Section 908, an “offensive

weapon” is defined as:

      Any bomb, grenade, machine gun, sawed-off shotgun with a
      barrel less than 18 inches, firearm specially made or specially
      adapted for concealment or silent discharge, any blackjack,
      sandbag, metal knuckles, dagger, knife, razor or cutting
      instrument, the blade of which is exposed in an automatic way by
      switch, pushbutton, spring mechanism, or otherwise, any stun
      gun, stun baton, taser or other electronic weapon or other
      implement for the infliction of serious bodily injury which serves
      no common lawful purpose.

Commonwealth v. Lawson, 977 A.2d 583, 584 (Pa. Super. 2009) (citing 18

Pa.C.S.A. § 908(c)) (emphasis omitted).

      Upon review, we conclude the Commonwealth produced sufficient

evidence for the jury to convict Appellant of possessing a prohibited offensive




                                     -6-
J-S33030-20


weapon.2     Upper Darby Police Officer Nicholas Lanzetta (Officer Lanzetta)

testified that on October 9, 2016, he responded to a disturbance call at a

campaign office located at 7200 Chestnut Street in Upper Darby.                N.T.,

10/2/19, at 13. When Officer Lanzetta arrived, he witnessed Appellant “at a

filing cabinet and he was pulling the filing drawers open and he was just

sticking his hand in and grabbing files and papers and just throwing them over

his shoulders[.]” Id. at 20, 22-23. Officer Lanzetta further testified that he

put handcuffs on Appellant and placed him under arrest for disorderly conduct.

Id. at 20. Officer Lanzetta then conducted a search incident to arrest and

discovered a knife in Appellant’s back left pocket, describing it as a pair of

brass knuckles that also had an attached spring-loaded knife blade. Id. at

20, 25.

       Appellant testified that he was handcuffed and searched by police at the

campaign office on October 9, 2016. N.T., 10/2/19, at 85. Appellant stated

that the police found the knife in his right coat pocket. Id. Appellant further

testified:

       I found the knife by a gravesite in the grass on the way to my
       girlfriend’s house the night before. I picked it up. I felt as though
       I could make some money off of it. Take it to a pawn shop, you
       know, get, you know, do something with the []knife, you know,
       make money. It was quick, easy money. But I also felt as though
       that I was keeping it out of wrong hands because if someone, child
       or anything, comes pick this knife up, it could hurt, like, you know,
____________________________________________


2 In Counsel’s Anders Brief, it is conceded that “the instrument in question
constituted a prohibited offensive weapon, i.e., a spring loaded knife and
metal knuckles.” Anders Brief at 10 (italics added).

                                           -7-
J-S33030-20


      fall into the wrong hands and someone could be seriously hurt.

Id. at 87-88. On cross-examination, Appellant again admitted to having the

knife on his person when the police arrived at the campaign office.          N.T.,

10/2/19, at 96.

      As stated above, we view the evidence in the light most favorable to the

Commonwealth as verdict winner, and give deference to the jury’s credibility

determinations as the finder of fact. Leaner, 202 A.3d at 768; Melvin, 103

A.3d at 39. Here, the jury chose to discredit Appellant’s testimony that he

acquired possession of the knife the night before his arrest solely to make

money by selling it.    Moreover, this Court has previously held that “mere

possession of a prohibited offensive weapon is sufficient to sustain a conviction

without   any   proof   of   an   intent   to   employ   such   item   criminally.”

Commonwealth v. Brown, 486 A.2d 441, 445 (Pa. Super. 1984) (citation

omitted). Appellant admitted that police discovered the knife on his person.

N.T., 10/2/19, 85, 96. We therefore conclude the evidence presented at trial

was sufficient to support Appellant’s conviction and his sole issue lacks merit.

      Finally, our independent review reveals no other non-frivolous issues

that Appellant could raise on appeal.        See Dempster, 187 A.3d at 272.

Accordingly, we grant Counsel’s petition to withdraw and affirm Appellant’s

judgment of sentence.

      Petition to withdraw granted. Judgment of sentence affirmed.




                                       -8-
J-S33030-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/31/20




                          -9-